The court properly denied defendant’s application pursuant to Batson v Kentucky (476 US 79 [1986]). Although defendant joined in a codefendant’s claim that there was a prima facie case of discrimination, defendant did not join in any of the codefendant’s subsequent arguments. After the prosecution explained its reasons for the challenges at issue, only the codefendant objected when the court accepted these reasons as nonpretextual. Thus, despite ample opportunity to do so, defendant failed to preserve his current claims for appellate review (People v Allen, 86 NY2d 101, 111 [1995]; People v Buckley, 75 NY2d 843 [1990]), and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. The record supports the court’s finding that the nondiscriminatory reasons provided by the prosecutor for the challenges in question were not pretextual. This finding is entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990], affd 500 US 352 [1991]). Concur-Nardelli, J.P., Williams, Sweeny and Catterson, JJ.